Case: 09-50932     Document: 00511172970          Page: 1    Date Filed: 07/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 14, 2010
                                     No. 09-50932
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CULLEN REED HARRIS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                                USDC No. 6:91-43-2


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Cullen Reed Harris, federal prisoner # 01864-063, was convicted of
conspiracy to manufacture more than 1,000 grams of methamphetamine and
manufacturing more than 1,000 grams of methamphetamine. He was sentenced
to life imprisonment and ten years of supervised release on each count, the
sentences to be served concurrently, and fined $25,000 on each count, for a total
fine of $50,000. Harris seeks leave to proceed in forma pauperis (IFP) on appeal
from the district court’s denial of his “Motion to Recover Stolen Moneys” in which

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50932     Document: 00511172970 Page: 2        Date Filed: 07/14/2010
                                  No. 09-50932

he sought the return of an alleged overpayment on his fine and the vacatur of
one of his convictions on the ground that the indictment was duplicitous.
By seeking leave to proceed IFP, Harris is challenging the district court’s
certification that his appeal is not taken in good faith because it is frivolous. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3);
F ED. R. A PP. P. 24(a)(5).
      Harris argues that the indictment was duplicitous because both of his
convictions were for the same conduct, making one of his $25,000 fines and one
of his $50 special assessments improper.        This claim is a challenge to his
convictions and sentences, and it could only have been properly raised under
§ 2255. See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). The district
court, however, did not have jurisdiction to construe Harris’s motion as a § 2255
motion because Harris had previously filed a § 2255 motion and had not received
permission from this court to file a successive § 2255 motion. See Hooker v.
Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999).
      Harris argues that the Government collected $275 more than he owed on
his fines. This claim is a challenge to the manner and execution of the collection
of his fines, not a challenge to any action taken by the district court. A claim
challenging the manner and execution of the collection of a fine should be
brought in a habeas corpus petition under 28 U.S.C. § 2241 because the claim is
a claim challenging the execution of a sentence. See United States v. Diggs, 578
F.3d 318, 319-20 (5th Cir. 2009). As Harris is serving his sentence in Tennessee,
outside the jurisdiction of the district court, the district court did not have
jurisdiction to consider this claim. See id. at 320.
      The district court did not have jurisdiction to consider either of Harris’s
claims, and this appeal is thus “from the denial of a meaningless, unauthorized
motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Harris has
failed to raise any nonfrivolous issues for appeal. See Howard v. King, 707 F.2d



                                         2
   Case: 09-50932    Document: 00511172970 Page: 3         Date Filed: 07/14/2010
                                 No. 09-50932

215, 220 (5th Cir. 1983).     The IFP motion is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202; 5 TH C IR. R. 42.2.
      This court previously warned Harris that the filing of further frivolous
appeals would invite the imposition of sanctions. See United States v. Harris,
310 F. App’x 705, 707 (5th Cir. 2009); United States v. Harris, No. 04-51338, slip
op. at 2 (5th Cir. Dec. 14, 2005) (unpublished). Nevertheless, Harris has filed
the present frivolous appeal. Accordingly, Harris is ORDERED to pay a sanction
in the amount of $275 to the Clerk of this Court. Harris is BARRED from filing
in this court or in any court subject to this court’s jurisdiction any appeal or any
challenge to his conviction or sentence until the sanction is paid in full without
first obtaining the permission of the forum court. Harris is CAUTIONED that
filing any future frivolous appeals or challenges to his conviction or sentence in
this court or any court subject to this court’s jurisdiction will subject him to
additional and progressively more severe sanctions.




                                         3